            Case 3:09-cv-04980-SI Document 118 Filed 05/07/19 Page 1 of 2




 1   MICHAEL S. DANKO (SBN 111359)
     mdanko@dankolaw.com
 2   KRISTINE K. MEREDITH (SBN 158243)
     kmeredith@dankolaw.com
 3   CLAIRE Y. CHOO (SBN 252723)
     cchoo@dankolaw.com
 4   DANKO MEREDITH
     333 Twin Dolphin Drive, Suite 145
 5   Redwood Shores, CA 94065
     Telephone: (650) 453-3600
 6   Facsimile: (650) 394-8672
 7
     Attorneys for Plaintiffs
 8   SUSAN GALINIS and RICHARD GALINIS

 9
                                UNITED STATES DISTRICT COURT
10
11                             NORTHERN DISTRICT OF CALIFORNIA

12                                 SAN FRANCISCO DIVISION
13
     SUSAN GALINIS, et al.,                  Case No. 09-cv-04980-SI
14
                 Plaintiffs,                 DECLARATION OF CLAIRE Y. CHOO IN
15                                           SUPPORT OF PLAINTIFFS’
           v.                                SUPPLEMENTAL FILING
16                                           RE PENDING DAUBERT MOTION
     BAYER CORPORATION, et al.,              [ECF NO. 58]
17
18               Defendants.                 Date: June 14, 2019
                                             Time: 10:00 A.M.
19                                           Judge: Hon. Susan Illston
                                             Courtroom: 1 – 17th Floor
20
21
22
23
24
25
26
27
28

       DECL. OF CLAIRE Y. CHOO IN SUPPORT OF PLAINTIFFS’ SUPPLEMENTAL FILING RE
                               PENDING DAUBERT MOTION
                                  CASE NO. 09-cv-04980-SI
                 Case 3:09-cv-04980-SI Document 118 Filed 05/07/19 Page 2 of 2




 1          I, Claire Y. Choo, declares as follows:
 2          1.      I am an attorney with the firm Danko Meredith, the attorneys of records for plaintiffs
 3   Susan Galinis and Richard Galinis in this matter. I am admitted to practice before this court.
 4          2.      I have personal knowledge of the facts set forth herein and if called as a witness, could
 5   and would testify competently thereto. This declaration is being made in support of Plaintiffs’
 6   Supplemental Filing re Pending Daubert Motion [ECF. No. 58].
 7          3.      Attached hereto as Exhibit 1 is a true and correct copy of Case Management Order
 8   Number 47 Regarding Motions to Exclude Testimony of Plaintiffs’ Regulatory Expert Witnesses dated
 9   December 16, 2011 from MDL No. 2100.
10          4.      Attached hereto as Exhibit 2 is a true and correct copy of Case Management Order
11   Number 48 Regarding Motions to Exclude Testimony of Plaintiffs’ Expert Witness David Green, M.D.,
12   Ph.D. dated December 16, 2011 from MDL No. 2100.
13          5.      Attached hereto as Exhibit 3 is a true and correct copy of Case Management Order
14   Number 49 Regarding Motions to Exclude Testimony of Plaintiffs’ Witnesses (Rinder, Stier, Maggio,
15   and Rosing) dated December 16, 2011 from MDL No. 2100.
16          6.      Attached hereto as Exhibit 4 is a true and correct copy of Case Management Order
17   Number 50 Regarding Motions to Exclude Testimony of Plaintiffs’ Expert Witnesses (Furburg,
18   Gertsman, Hulley, and Madigan) dated December 16, 2011 from MDL No. 2100.
19          7.      Attached hereto as Exhibit 5 is a true and correct copy of Case Management Order
20   Number 51 Regarding Motions to Exclude Testimony of Dr. Bercy-Roberson and of Dr. DiSciullo
21   dated December 16, 2011 from MDL No. 2100.
22          8.      Attached hereto as Exhibit 6 is a true and correct copy of Case Management Order
23   Number 52 Regarding Motions to Exclude Testimony of Robert Johnson dated December 16, 2011
24   from MDL No. 2100.
25          I declare under penalty of perjury under the laws of the United States of America that the
26   foregoing declaration is true and correct.
27          Executed at Redwood Shores, California on May 7, 2019.
28
                                              /s/ Claire Y. Choo
                                            1
       DECL. OF CLAIRE Y. CHOO IN SUPPORT OF PLAINTIFFS’ SUPPLEMENTAL FILING RE
                               PENDING DAUBERT MOTION
                                 CASE NO. 09-CV-04980-SI
